DETAILED ACTION
Acknowledgements
In the reply filed November 23, 2020, the applicant amended claims 1, 18, and 19. 
Currently claims 1-19 are under examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curtiss (U.S. Pub. No. 2014/0251634).
Regarding Claim 1, Curtiss discloses a wellhead assembly, the wellhead assembly comprising: a high pressure wellhead housing (101); 
A casing hanger assembly (121) located within the high pressure wellhead housing (101); and 

Regarding Claim 2, Curtiss discloses a wellhead assembly as claimed in claim 1, wherein the casing hanger assembly (121) is arranged so that it is able to move relative to the high pressure wellhead housing (101) to allow the relative movement between the casing (128) and the high pressure wellhead housing (101).
Regarding Claim 3, Curtiss discloses a wellhead assembly as claimed claim 1, wherein the casing hanger assembly (121) is arranged so that the casing (128) is able to move relative to the casing hanger assembly (121) to allow the relative movement between the casing (128) and the high pressure wellhead housing (101).
Regarding Claim 4, Curtiss discloses a wellhead assembly as claimed in claim 1, wherein the wellhead assembly comprises an expansion space (190).
Regarding Claim 5, Curtiss discloses a wellhead assembly as claimed in claim 4, wherein the expansion space (190) is within the high pressure wellhead housing (101) and is a space into which the casing hanger assembly (121) can move.
Regarding Claim 6, Curtiss discloses a wellhead assembly as claimed claim 4, wherein the expansion space (190) is within the casing hanger assembly (121) and is a space into which the casing (128) can move.
Regarding Claim 7, Curtiss discloses a wellhead assembly as claimed in claim 1, wherein the casing hanger assembly (121) comprises a dynamically tolerant seal (160).
Regarding Claim 8, Curtiss discloses a wellhead assembly as claimed in claim 1, wherein the casing hanger assembly (121) is arranged so that the casing (128) is able to move relative to the high pressure wellhead housing (101).
Regarding Claim 9, Curtiss discloses a wellhead assembly as claimed in claim 8, wherein the wellhead assembly comprises a plurality of casing hanger assemblies (121) that are arranged so that they are able to allow relative movement between a casing (128) it supports and to the high pressure wellhead housing (101), and wherein the plurality of casing hanger assemblies (121) that are arranged so that they are able to move are supported on each other.
Regarding Claim 10, Curtiss discloses a wellhead assembly as claimed claim 4, wherein the well head assembly comprises a plurality of casing hanger assemblies (121), and at least one of the casing hanger assemblies (121) is arranged so that the casing (128) is able to move relative to the high pressure wellhead housing (101), and wherein the expansion space (190) is adjacent to the uppermost casing hanger assembly (121) that is arranged so that its respective casing (128) is able to move relative to the high pressure wellhead housing (101).
Regarding Claim 11, Curtiss discloses a wellhead assembly as claimed claim 1, wherein the wellhead assembly comprises a production casing hanger assembly (121).
Regarding Claim 12, Curtiss discloses a wellhead assembly as claimed in claim 11, wherein the production casing hanger assembly (121) is fixed relative to the high pressure wellhead housing (101).
Regarding Claim 13, Curtiss discloses a wellhead assembly as claimed in claim 11, wherein the production casing hanger assembly (121) is supported by a production casing hanger landing device (106).
Regarding Claim 14, Curtiss discloses a wellhead assembly as claimed in claim 13, wherein the production casing hanger landing device (106) is an installable device that is locked to the high pressure wellhead housing (101).
Regarding Claim 15, Curtiss discloses a wellhead assembly as claimed in claim 1, wherein the wellhead assembly comprises a suction anchor that provides structural support to the high pressure wellhead housing (101).
Regarding Claim 16, Curtiss discloses a wellhead assembly as claimed in claim 1, wherein the wellhead assembly is part of a production well.
Regarding Claim 17, Curtiss discloses a method of accommodating well growth in a wellhead assembly, wherein the method comprises using the wellhead assembly of claim 1.
Regarding Claim 18, Curtiss discloses a method of providing a wellhead assembly, the method comprising: 
Providing a high pressure wellhead housing (101); 
Providing a casing hanger assembly (121); 
Providing a casing (128) supported by the casing hanger assembly (121); and 
Wherein the casing hanger assembly (121) within the high pressure wellhead housing (101) is arranged such that when the casing hanger assembly (121) is installed in the high pressure wellhead housing (101) the casing (128) supported on the casing hanger assembly (121) is able to move relative to the high pressure wellhead housing 
Regarding Claim 19, Curtiss discloses the method according to claim 18, wherein the wellhead assembly comprises: 
A high pressure wellhead housing (101); 
A casing hanger assembly (121) located within the high pressure wellhead housing (101); and  
5A casing (128) supported by the casing hanger assembly (121), wherein the wellhead assembly is arranged so that the casing (128) is able to move relative to the high pressure wellhead housing (101) after the casing hanger assembly is installed and during the use of the wellhead assembly.

Response to Arguments
Applicant's arguments filed November 23, 2020 have been fully considered but they are not persuasive. 
Regarding claims 1, 18 and 19, the applicant argues that the invention of Curtiss does not anticipate or render obvious the applicant’s invention due to the fact that the ram blocks 151 are pushed into engagement by actuators 170 in order to prevent the  casing hangers and their respective casing strings from moving axially upward and therefore fails to meet the limitations that require that they “move relative to the high pressure wellhead housing after the casing hanger assembly is installed and during the use of the wellhead assembly.”
able to be moved while typically being fixed in place as required also in claim 12. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954.  The examiner can normally be reached on Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS S. WOOD
Examiner
Art Unit 3679




/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679